PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KYNDRYL, INC.
Application No. 15/806,786
Filed: 8 Nov 2017
For: METHOD AND SYSTEM FOR ANALYZING CONTACT STUDIES

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed May 17, 2022, requesting revival of the above-identified application, and the petition under 37 CFR 1.181, filed June 3, 2022, requesting withdrawal of the holding of abandonment of the above-identified application.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.137(a) is GRANTED.


PETITION UNDER 37 CFR 1.181

This application became abandoned due to applicant’s failure to timely respond to the non-final Office action, mailed September 29, 2021.  The Office has no record of receiving a timely response to the September 29, 2021 non-final Office action. A Notice of Abandonment was mailed on May 16, 2022.

Petitioner requests withdrawal of the holding of abandonment, arguing a timely and proper response to the September 29, 2021 non-final Office action was filed on December 20, 2021 via EFS-Web. Petitioner has provided a copy of an Electronic Filing Receipt that establishes an Amendment/Req.Reconsideration After Non-Final Reject of 30 pages was filed in Application No. 15/806,786 on December 20, 2021. However, a review of the 30 page document filed on December 20, 2021 in Application No. 15/806,786 reveals it is an amendment filed in response to a September 22, 2021 Office action issued in Application No. 16/435,604.  

It is apparent that applicant intended to file a response to the September 29, 2021 non-final Office action issued in this application on December 20, 2021, but instead filed a response to an Office action issued in another application.

A proper response to the September 29, 2021 non-final Office action, a SUPPLEMENTAL AMENDEMENT UNDER 37 C.F.R. §1.111, was filed after abandonment (beyond the maximum extendable period for response) on May 6, 2022. 

As a proper response to the September 20, 2021 Office action was not timely filed, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is dismissed.


PETITION UNDER 37 CFR 1.181

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Petitioner has submitted a proper reply to the September 29, 2021 non-final Office action in the form of a SUPPLEMENTAL AMENDEMENT UNDER 37 C.F.R. §1.111 on May 6, 2022. The required petition fee of $2100 was paid on May 17, 2022.1 Petitioner has provided a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. A terminal disclaimer under 37 CFR 1.137(d) and fee are not required for this utility application, which was filed after June 8, 1995.

All requirements under 37 CFR 1.137(a) being met, the petition is granted.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

This application is being referred to Technology Center AU 2159 for the examiner of record’s consideration of the SUPPLEMENTAL AMENDEMENT UNDER 37 C.F.R. §1.111, filed May 6, 2022.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1  Petitioner requests refund of the petition fee. However, the phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). The Rule 181 petition was dismissed, the merits of the Rule 137(a) petition were reached, and the revival fee will not be refunded.